In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, Joseph DiMauro appeals from an order of the Supreme Court, Westchester County (O. Bellantoni, J.), entered August 15, 2007, which granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
A party will not be compelled to arbitrate absent evidence affirmatively establishing the parties’ “ ‘clear, explicit and unequivocal’ ” agreement to arbitrate their disputes (God’s Battalion of Prayer Pentecostal Church, Inc. v Miele Assoc., LLP, 6 NY3d 371, 374 [2006], quoting Matter of Waldron [Goddess], 61 NY2d 181, 183 [1984]; see Matter of Fiveco, Inc. v Haber, 11 NY3d 140, 144 [2008]; Schubtex, Inc. v Allen Snyder, Inc., 49 NY2d 1, 6 [1979]; Matter of State Farm Mut. Auto. Ins. Co. v Juma, 44 AD3d 963 [2007]). Here, no agreement to arbitrate was entered into by the petitioners and the appellant. Accordingly, the petitioners were entitled to a permanent stay of arbitration.
In light of our determination, we need not reach the parties’ remaining contentions. Prudenti, EJ., Mastro, Fisher and Dillon, JJ., concur.